—Appeal and cross appeal from parts of an order of Supreme Court, Steuben County (Bradstreet, J.), entered December 18, 2001, that, inter alia, granted in part plaintiffs’ and defendant’s motions to reargue.
It is hereby ordered that the appeal and cross appeal from the order insofar as it denied reargument be and the same hereby are unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984) and the order is modified on the law by vacating the second and third ordering paragraphs and as modified the order is affirmed without costs.
Same memorandum as in Stalis v Sugar Cr. Stores ([appeal No. 1] 295 AD2d 939). Present—Green, J.P., Hurlbutt, Kehoe and Gorski, JJ.